     Case 3:18-cv-00551-MMD-CLB Document 181 Filed 08/31/21 Page 1 of 9



1                                 UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3                                                 ***

4    NORMAN SHAW, et al.,                                Case No. 3:18-CV-0551-MMD-CLB

5                         Plaintiffs,
                                                        ORDER GRANTING, IN PART, AND
6         v.                                            DENYING, IN PART, KAMEDULA’S
                                                             MOTION TO COMPEL
7    SCOTT DAVIS, et al.,

8                        Defendants.
                                                                   [ECF No. 157]
9

10

11             Before the Court is Plaintiff Brian Kamedula’s (“Kamedula”) motion to compel
12   discovery from Defendants Kim Thomas (“Thomas”) and Kara LeGrand (“LeGrand”)
13   (collectively referred to as “Defendants”). (ECF No. 157.)       Defendants opposed the
14   motion, (ECF No. 164), and Kamedula replied. (ECF No. 175). Having considered all
15   the above, the motion is granted, in part, and denied, in part, as stated below.
16   I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY
17             A.    Factual Background
18             At the time of filing the complaint, Kamedula was an inmate in the custody of the
19   Nevada Department of Corrections (“NDOC”) and is currently on parole. (See ECF Nos.
20   39, 125.) Proceeding pro se, Kamedula and four other Plaintiffs1 filed the instant civil
21   rights action pursuant to 42 U.S.C. § 1983 for events that occurred while Plaintiffs were
22   incarcerated at the Lovelock Correctional Center (“LCC”). (ECF Nos. 12, 39.)
23             Plaintiffs allege various claims and seek declaratory, injunctive, and monetary
24   relief. Specifically, Plaintiffs sued Defendants Chaplain Scott Davis, Associate Warden
25   Tara Carpenter, RRT Committee Harold Wickham, RRT Committee Richard Snyder,
26
27
     1    Norman Shaw, Brian Kamedula, Charles Wirth, Ansell Jordan, and Joseph
28
     Cowart (collectively referred to as “Plaintiffs”).
     Case 3:18-cv-00551-MMD-CLB Document 181 Filed 08/31/21 Page 2 of 9



1    Prison Administration,2 Caseworker K. LeGrand, Caseworker J. Ferro, Caseworker C.

2    Potter, Warden Renee Baker, Deputy Director Kim Thomas, John Doe #1, and John Doe

3    #2. (ECF No. 39.)

4           The complaint alleges, in summary, that prior to February 1, 2018, the chapel

5    schedule at LCC accommodated all the various religious faith groups and provided

6    sufficient time and space for each faith group to practice their respective religions. (Id. at

7    3.) On January 18, 2018, Carpenter issued a memo notifying all inmates that a new

8    chapel schedule would be implemented. (Id. at 5.) On January 24, 2018, Davis held a

9    meeting with the religious faith group facilitators and said that major changes were going

10   to be effective February 1, 2018. (Id. at 5-6.)

11          On February 1, 2018, Davis, Carpenter, Wickham, Snyder, Doe #1, and Doe

12   Prison Administration reduced chapel services by over 50% and some faith groups were

13   eliminated completely. (Id. at 6-11.) The five Plaintiffs are members of different faith

14   groups. (Id. at 7-10.) Plaintiffs allege that Episcopal, “The Way,” KAIROS, and Nation of

15   Islam faith groups all suffered either a reduction in chapel time or were eliminated or

16   changed in a manner which placed a substantial burden on each of their abilities to

17   practice the tenets of their religion. (Id.)

18          K. Thomas, Baker, Carpenter, Ferro, LeGrand, and Potter responded that the

19   reasons for the changes were for statewide consistency of the religious program and

20   adequate staff oversight. (Id. at 11-13.) However, LCC chapel services did not and still

21   do not require a chaplain, outside sponsor, correctional officer, or other staff member be

22   present in the chapel for religious services. (Id. at 12-13.)

23          On June 18, 2019, the District Court screened the complaint and allowed Plaintiffs

24   to proceed as follows: (1) in Count I, alleging Religious Land Use and Institutionalized

25   Persons Act of 2000 (“RLUIPA”) violations against Defendants Davis, Carpenter,

26   Wickham, Snyder, K. Thomas, Baker, Ferro, LeGrand, Potter, Doe #1 and Doe Prison

27
     2       Plaintiffs state that Defendants “Prison Administration” are “Doe” defendants that
28
     Plaintiffs will learn the identities of during discovery. (See ECF No. 12 at 8, n.1.)

                                                    2
     Case 3:18-cv-00551-MMD-CLB Document 181 Filed 08/31/21 Page 3 of 9



1    Administration; (2) in Count II, alleging Fourteenth Amendment equal protection

2    violations against Davis, Carpenter, Wickham, Snyder, Doe #1 and Doe Prison

3    Administration; (3) in Count III, alleging RLUIPA and Fourteenth Amendment equal

4    protection violations against Defendants LeGrand, Ferro, Potter, Baker, Carpenter,

5    Thomas, and Doe #2; (4) the portion of Count IV alleging First Amendment

6    Establishment Clause violations against Defendants Wickham, Snyder, Baker,

7    Carpenter, Davis, Doe #1 and Doe Prison Administration; (5) the portion of Count IV

8    alleging First Amendment Free Exercise Clause violations against Defendants Wickham,

9    Snyder, Baker, Carpenter, Davis, Doe #1 and Doe Prison Administration; and, (6) the

10   portion of Count IV alleging 42 U.S.C. § 1985(3) conspiracy against Defendants

11   Wickham, Snyder, Baker, Carpenter, Davis, Doe #1 and Doe Prison Administration.

12   (ECF No. 11.)

13          On January 21, 2020, Plaintiffs filed their First Amended Complaint (ECF No. 39),

14   which is now the operative complaint in this case. The allegations contained in Counts I

15   through IV of the original complaint and the FAC are identical. (Compare ECF No. 12 at

16   5-22, with ECF No. 39 at 3-20.) Accordingly, Plaintiffs were permitted to proceed on

17   Counts I through IV as outlined above. Plaintiffs were also permitted to add Count V

18   alleging retaliation against Defendants Davis and Carpenter. (ECF No. 68.)

19          B.     Discovery Process

20          The Court entered the discovery scheduling order which required discovery to be

21   completed by October 20, 2020. (ECF No. 88.) The Court granted two extensions to the

22   scheduling order resulting in discovery ending on April 21, 2021. (ECF Nos. 90, 136.)

23   Due to the complexity created by the number of pro se litigants, the Court took an active

24   role in the discovery process to assist the parties and streamline the litigation. In total,

25   the Court held four case management conferences (“CMC”) over the course of this

26   litigation. (See ECF Nos. 101, 135, 145, 151.) Various discovery issues were addressed

27   at the CMCs. After several attempts by the parties to meet and confer, there were still

28   several issues could not be resolved.


                                                  3
     Case 3:18-cv-00551-MMD-CLB Document 181 Filed 08/31/21 Page 4 of 9



1          Thus, at the final CMC held on April 28, 2021, the Court set a briefing schedule

2    for each Plaintiff to file an individual motion to compel related to any outstanding

3    discovery requests from Defendants. (ECF No. 151.) The Court set forth the

4    requirements for each motion and explicitly indicated that Plaintiffs were not required to

5    include a declaration setting forth the details and results of each disputed discovery

6    request as the Court will assume that the parties have made a good faith effort to meet

7    and confer regarding the discovery disputes. (Id.)

8          The Court also requested that the Office of the Attorney General provide the

9    Court with copies of all discovery requests made in this case, all responses provided,

10   and all the documents provided in response to the discovery requests. The purpose of

11   this request was intended to limit the need for the parties to attach voluminous copies of

12   each discovery request and response as exhibits,3 and to provide the Court with easy

13   access to evaluate whether the documents provided in response to the discovery

14   requests were sufficient. A thumb drive containing these documents was received by the

15   Court on May 27, 2021. (ECF No. 176.)

16         Pursuant to the Court’s Order, Kamedula filed the instant motion to compel

17   seeking supplementation of answers to certain Interrogatories and Requests for

18   Production of Documents served on Thomas and LeGrand. (ECF No. 157.)

19   II.   LEGAL STANDARD

20         “[B]road discretion is vested in the trial court to permit or deny discovery.” Hallett

21   v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). The “scope of discovery” encompasses

22   “any nonprivileged matter that is relevant to any party's claim or defense and

23   proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). In analyzing

24   proportionality, the Court must consider the need for the information sought based upon

25   “the importance of the issues at stake in the action, the amount in controversy, the

26
27   3       As the Court is aware, inmates are charged for every copy made at the institution,
     this request was also intended to reduce the cost of the litigation for the pro se inmate
28
     litigants.

                                                 4
     Case 3:18-cv-00551-MMD-CLB Document 181 Filed 08/31/21 Page 5 of 9



1    parties' relative access to relevant information, the parties' resources, the importance of

2    discovery in resolving the issues, and whether the burden or expense of the proposed

3    discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Relevance is to be

4    construed broadly to include “any matter that bears on, or that reasonably could lead to

5    other matter that could bear on” any party's claim or defense. Oppenheimer Fund, Inc. v.

6    Sanders, 437 U.S. 340, 351 (1978) (citation omitted).

7           When a party fails to provide discovery and the parties' attempts to resolve the

8    dispute without Court intervention are unsuccessful, the opposing party may seek an

9    order compelling that discovery. Fed. R. Civ. P. 37(a). However, the party moving for an

10   order to compel discovery bears the initial burden of informing the court: (1) which

11   discovery requests are the subject of his motion to compel; (2) which of the responses

12   are disputed; (3) why he believes the response is deficient; (4) why defendants’

13   objections are not justified; and (5) why the information he seeks through discovery is

14   relevant to the prosecution of this action.” Harris v. Kernan, No. 2:17-cv-0680-TLN-KJN-

15   P, 2019 WL 4274010, at *1 (E.D. Cal. Sept. 10, 2019); see also Ellis v. Cambra, No.

16   1:02-cv-05646-AWI-SMS-PC, 2008 WL 860523, at *4 (E.D. Cal. 2008) (“Plaintiff must

17   inform the court which discovery requests are the subject of his motion to compel, and,

18   for each disputed response, inform the court why the information sought is relevant and

19   why defendant's objections are not justified.”).

20          Thereafter, the party seeking to avoid discovery bears the burden of showing why

21   that discovery should not be permitted. Blankenship v. Hearst Corp., 519 F.2d 418, 429

22   (9th Cir. 1975). The party resisting discovery “‘must specifically detail the reasons why

23   each request is irrelevant’ [or otherwise objectionable,] and may not rely on boilerplate,

24   generalized, conclusory, or speculative arguments.” See, e.g., F.T.C. v. AMG Servs.,

25   Inc., 291 F.R.D. 544, 553 (D. Nev. 2013) (quoting Painters Joint Comm. v. Emp. Painters

26   Trust Health & Welfare Fund, No. 2:10-cv-1385 JCM (PAL), 2011 WL 4573349, at *5 (D.

27   Nev. 2011). Arguments against discovery must be supported by specific examples and

28   articulated reasoning. U.S. E.E.O.C. v. Caesars Ent., Inc., 237 F.R.D. 428, 432 (D. Nev.


                                                  5
     Case 3:18-cv-00551-MMD-CLB Document 181 Filed 08/31/21 Page 6 of 9



1    2006).

2    III.     DISCUSSION

3             A.    Interrogatory 5 to Thomas

4             Kamedula’s motion first seeks a supplemental response from Thomas to the

5    following interrogatory:

6        Request for      Interrogatory
        Discovery No.
7
              5           Identify each member of the RRT Committee from 3/29/16 thru
8                         2/1/18 (follow the instructions for identifying a person as stated
                          above).
9
10   (ECF No. 157 at 4). Thomas answered interrogatory 5 by stating he would supplement
11   upon compiling the information. At the time of the filing of the motion, Thomas failed to
12   do so. (Id. at 5.)
13            Defendants responded that NDOC Deputy Director Wickham answered
14   interrogatories on behalf of Thomas, who is retired, and there is no objection to
15   supplementing this interrogatory response. (ECF No. 164.) Therefore, the Court orders
16   Thomas to provide a verified supplemental response to Kamedula’s Interrogatory 5
17   within 30 days of the date of this order.
18            B.    Requests for Production 4, 5, & 6 to LeGrand
19            Next, Kamedula seeks an order compelling LeGrand to supplement her
20   responses to Requests for Production of Documents 4, 5, and 6. The full text and
21   responses to these Requests for Production are as follows:
22       Request for      Request for Production
        Discovery No.
23
              4           Each and every document relating to any investigations by
24                        NDOC/LCC staff relating to Grievance 2006-30-64237.

25

26          Response      Objection – beyond Defendant’s personal knowledge as Defendant
                          was not assigned to respond to this grievance
27                        Notwithstanding . . . , Defendant produced Grievance 2006-30-
                          64237, with all documents, identified as Shaw 051: Def. LeGrand
28                        Resp. to Kamedula RFPD [1] – 003-017, in response to No. 2

                                                 6
     Case 3:18-cv-00551-MMD-CLB Document 181 Filed 08/31/21 Page 7 of 9



1                       above. Defendant has no knowledge of other documents related to
                        this grievance.
2

3
              5         Each and every record, note, email, correspondence, NOTIS
4                       entry/document, and/or any other document relating to Grievance
                        no. 2006-30-64237.
5

6        Response       Objection – beyond Defendant’s personal knowledge as Defendant
                        was not assigned to respond to this grievance
7                       Notwithstanding . . . , Defendant produced Grievance 2006-30-
                        64237, with all documents, identified as Shaw 051: Def. LeGrand
8                       Resp. to Kamedula RFPD [1] – 003-017, in response to No. 2
9                       above. Defendant has no knowledge of any other documents
                        related to this grievance.
10
              6         Each and every proposed responses [sic] relating to Grievance No.
11                      2006-30-64237.
12
         Response       Objection – beyond Defendant’s personal knowledge
13                      Notwithstanding . . . , Defendant produced Grievance 2006-30-
                        64237, with all documents, identified as Shaw 051: Def. LeGrand
14
                        Resp. to Kamedula RFPD [1] – 003-017, in response to No. 2
15                      above. Defendant has no knowledge of any other documents
                        related to this grievance.
16

17   (ECF No. 157 at 5-6.)

18         Pursuant to Federal Rule of Civil Procedure 34, a “party may serve on any other

19   party a request within the scope of Rule 26(b)” for production of documents “in the

20   responding party's possession, custody, or control.” Fed. R. Civ. P. 34(a). “The

21   requesting party ‘is entitled to individualized, complete responses to each of the

22   [Requests for Production], . . . accompanied by production of each of the documents

23   responsive to the request, regardless of whether the documents have already been

24   produced.’” Womack v. Gibbons, No. 1:19-cv-00615-AWI-SAB-PC, 2021 WL 1734809,

25   at *2 (E.D. Cal. May 3, 2021) (citing Louen v. Twedt, 236 F.R.D. 502, 505 (E.D. Cal.

26   2006). Failure to object to requests for production of documents within the time required

27   constitutes a waiver of any objection. See Richmark Corp. v. Timber Falling Consultants,

28   959 F.2d 1468, 1473 (9th Cir. 1992).


                                                7
     Case 3:18-cv-00551-MMD-CLB Document 181 Filed 08/31/21 Page 8 of 9



1          Despite not being assigned to answer Grievance No. 2006-30-64237, LeGrand

2    produced documents responsive to Kamedula’s requests. However, Kamedula argues

3    that he should receive proposed responses relating to his grievance from the Grievance

4    History Report entered into NOTIS and/or any suggested responses and LeGrand

5    should be compelled to produce these documents. (ECF No. 157 at 7.)

6          Defendants responded that Kamedula is assuming that every grievance contains

7    the Inmate Grievance History Report entered in NOTIS and suggested grievance

8    responses. (ECF No. 164 at 3.) Defendants further state that Kamedula does not state

9    any authority mandating every NDOC grievance file contains such documents, and the

10   grievance file was produced. (Id.)

11         In this instance, Kamedula has not met his initial burden of establishing that the

12   responses provided are, in fact, deficient. In fact, based on Kamedula’s reply, it appears

13   he is not necessarily seeking additional documents, but confirmation from LeGrand that

14   no other documents exist. (ECF No. 175 at 6.) (“If there are no other documents to be

15   produced, LeGrand should so state.”) This is not a proper basis or request for a motion

16   to compel.

17         Moreover, the Court has reviewed all the documents provided by LeGrand to

18   Kamedula, which are contained on the thumb drive submitted to the Court. (ECF No.

19   176.) Based on this review, the Court finds that the documents provided are sufficient

20   and appropriately provide the information that was requested. (Id.)

21         For all of these reasons, the Court finds that no further supplementation is

22   necessary with respect to Kamedula’s Request for Production of Documents 4, 5, and 6.

23   IV.   CONCLUSION

24         IT IS THEREFORE ORDERED that Kamedula’s motion to compel production of

25   discovery, (ECF No. 157), is GRANTED, in part, and DENIED, in part, as follows:

26         1)     As to Kamedula’s Interrogatory 5 to Thomas, the motion is GRANTED.

27                Thomas must supplement the response to this interrogatory no later than

28                30 days from the date of this order.


                                                 8
     Case 3:18-cv-00551-MMD-CLB Document 181 Filed 08/31/21 Page 9 of 9



1          2)    As to Kamedula’s Requests for Production 4, 5, and 6 to LeGrand, the

2                motion is DENIED.

3            August 31, 2021
     DATED: _____________

4
                                         ______________________________________
5                                        UNITED STATES MAGISTRATE JUDGE
6

7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                            9
